Citation Nr: 0020846	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  93-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for 
temporomandibular joint dysfunction (TMJ), currently 
evaluated as 30 percent disabling.

2.  Whether a June 1956 rating decision should be revised or 
reversed on the grounds of clear and unmistakable error for 
failing to award service connection for TMJ.

3.  Whether a June 1956 rating decision should be revised or 
reversed on the grounds of clear and unmistakable error for 
denying service connection for eye pathology.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
January 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The procedural history of this case is set forth in 
the Board's remand of June 1998.  In brief, the matters under 
appellate review at this time have been expanded to include 
the appellant's clear and unmistakable error claims in 
addition to the long-standing appeal regarding an increased 
rating for the TMJ disability that is subject to a May 1997 
Order of the United States Court of Appeals for Veterans 
Claims (the Court).  The issue of an increased rating for the 
TMJ will be addressed in the remand which follows this 
decision.

A review of the pleadings revealed that the appellant has 
also alleged clear and unmistakable error in the June 1956 
rating decision in that he should have been awarded a 
compensable rating for "residuals of fracture, right zygoma 
with fracture of right orbit, residuals of," the only 
disability for which service connection was granted and a 
noncompensable rating was assigned by the June 1956 rating.  
See Statement in Support of Claim, VA Form 21-4138, dated 
March 30, 1998.  The veteran was awarded a 10 percent rating 
for this disability by a rating decision in May 1989, 
effective from March 28, 1988.  He alleges that the medical 
evidence before the RO in June 1956 showed disabling 
residuals sufficient to justify a 10 percent rating effective 
from the date of his original claim (January 12, 1956).  This 
specific allegation of error in the June 1956 rating decision 
was not addressed by the RO in its rating decision of August 
1998 or in the January 1999 statement of the case.  Rather, 
the RO found there was no clear and unmistakable error in the 
June 1956 rating in not awarding service connection for the 
TMJ and eye disabilities.  Accordingly, the matter of clear 
and unmistakable error in the disability rating assigned in 
1956 is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant filed his original claim of service 
connection in January 1956; specifically, he claimed impaired 
vision of both eyes and multiple fractures, right side of 
face and orbital area, as a result of injuries sustained in a 
motor vehicle accident in service.

2.  In a rating decision in June 1956, the RO granted service 
connection for fractures of the right zygoma and right orbit, 
but denied service connection for a disability of the eyes; 
the appellant did not appeal this decision, and it became 
final.

3.  The June 1956 rating decision was supported by the 
evidence then of record, and was consistent with the 
governing law and regulations.


CONCLUSION OF LAW

The June 1956 rating decision was not clearly and 
unmistakably erroneous in failing to award service connection 
for TMJ and denying service connection for a disability of 
the eyes, and it remains final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.105(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  The Court has held that 
for there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996).

The Court has stated that clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.  In addition, a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  
Furthermore, to raise a valid claim of clear and unmistakable 
error an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).  The error must be of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id., at 43.  A disagreement as 
to how the facts were weighed or evaluated cannot form the 
basis of a claim of clear and unmistakable error.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Damrel, 6 
Vet. App. at 246 (asking Board "simply . . .  to reweigh the 
evidence" "'can never rise to the stringent definition of 
CUE [clear and unmistakable error]' under 38 C.F.R. 
§ 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

The appellant was notified of the RO's rating decision of 
June 1956 by letter dated June 25, 1956.  He did not file a 
notice of disagreement with this rating decision, and it 
became final.  38 U.S.C.A. § 7105(c).

The Board concludes that there was no clear and unmistakable 
error in the June 1956 rating decision in failing to 
award/denying entitlement to service connection for TMJ and a 
disability of the eyes.  Reviewing the appellant's 
contentions, the Board finds his allegations of clear and 
unmistakable error in the June 1956 rating decision are based 
essentially on a disagreement as to how the facts were then 
weighed or evaluated.  As indicated above, this cannot form 
the basis of a valid claim of clear and unmistakable error.  
The evidence before the RO in June 1956 included the 
appellant's service medical records which showed treatment of 
head injuries sustained in a motor vehicle accident on 
September 10, 1954, in Lincolnshire, England, when an 
ambulance he was driving skidded into a stone wall.  He 
sustained fractures of the right maxilla-zygoma and right 
infra-orbital bone, and laceration wounds of the right 
zygomatic area, left occipital area and left parietal area.  
There was no nerve or artery involvement for these injuries.  
The narrative hospital summary described how his fracture and 
laceration injuries were treated (placement of external pins 
and intra-antral packing for the fracture and suturing for 
the lacerations), and detailed his post-operative course as 
follows:

Patient's post-operative course was 
uneventful except that the eye was 
displaced upward considerably.  On 23 
September 1954, under general anesthesia, 
partial removal of the packing was done 
and thereafter the packing was removed 
daily under local anesthesia.  By 27 
September all packing was removed and 
sutures out.  The eye has now returned to 
about normal position and palpation of 
the inferior orbital rim shows nearly 
normal anatomical alignment.  It is 
anticipated that the patient will have a 
minimal of ophthalmic complaints although 
this will be determined by time alone.  
The anesthesia of the lip still remains.  
Patient was discharged to full duty 30 
September 1954.
Following his hospitalization in September 1954, the service 
medical records reflect follow-up treatment in March 1955, 
when it was noted that he was experiencing an unusual amount 
of headaches and mild ptosis of the right upper lid.  An eye 
clinic consultation at that time produced an impression of 
intermittent exotropia, probably secondary to the accident, 
and he was given a new eyeglasses prescription.  There is no 
evidence of additional treatment after March 1955 for the 
injuries sustained in the September 1954 accident.  When the 
veteran was examined for separation from service in January 
1956, no defects were reported, and he was found physically 
qualified for service separation.  The examination report 
noted that in September 1954 he had undergone repair of 
fractures of the right side of his face and orbit.

The appellant filed his original claim seeking entitlement to 
service connection in January 1956, when he claimed impaired 
vision in both eyes and multiple fractures of the right side 
of his face and orbital area as a result of the September 
1954 motor vehicle accident.  In connection with his claim, 
he had VA dental and general medical compensation 
examinations in March 1956.  On the dental examination, he 
complained of an inability to chew well on the right side.  
The VA dentist found no evidence of limitation of motion on 
horizontal or vertical movement of the jaw.  On extreme 
movement to the right there were some irregularities in 
movement of the right condyle.  Nevertheless, both condyles 
were palpable and seemed to be normal.  The examiner also 
found no displacement occlusion, and no loss of bone or 
teeth.  The only residual found was a well-healed, non-
disfiguring scar in the area of the orbit fracture along with 
some paresthesia of the right gingival tissue with numbness 
of the right lip and cheek.  TMJ was not diagnosed.  On 
general medical examination, the appellant complained of 
frequent headaches, impaired vision, dizzy spells, and slight 
pain on the right side of his face.  Objectively, the 
examiner found no evidence of eye pathology.  Other than the 
residual scars of the healed zygoma and orbital fractures, no 
disabilities, to include TMJ, were diagnosed on this 
examination.

In view of the forgoing, the Board finds that there was a 
plausible basis for the RO to conclude in June 1956 that the 
evidence then of record did not establish a chronic 
disability of the eyes shown in service under the law and 
regulations governing entitlement to service connection (now 
codified under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, but 
substantively unchanged compared to the equivalent provisions 
in effect in 1956).  Further, the RO 1956 decision to not 
award service connection for TMJ was entirely consistent with 
the record, as this condition was not then claimed by the 
appellant or diagnosed in any records before the RO.  That 
disabilities involving TMJ and the right eye were later 
established as residuals of the in-service accident is not in 
dispute.  The fact that these disabilities are now service 
connected does not a fortiori prove that they should have 
been service connected in June 1956.  The issue before the 
Board is whether a clear and unmistakable error was committed 
by the RO in 1956 in failing to award service connection for 
these disabilities based on the evidence before the RO at 
that time.  The evidence before the RO in June 1956 was 
lacking in this regard.  No diagnosis of TMJ was of record 
until many years after service, specifically, in 1988; and a 
related dental condition was not clinically identified on any 
medical records before the RO in 1956.

The Board observes that the RO's notice letter dated June 25, 
1956, was somewhat overbroad in telling him that service 
connection was awarded for "jaw and head conditions."  The 
June 1956 rating decision granted service connection for the 
right zygoma and right orbit fractures only, and for no other 
residual disability based on the medical evidence of record.  
It cannot be maintained that clear and unmistakable error was 
committed because there was an overly broad description of 
the service-connected entity in the notice letter.  As 
detailed above, the claimed error must be of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  A semantical error in a notice letter clearly 
would not lead to an outcome manifestly different.  The 
medical evidence before the RO in June 1956 did not support a 
finding that the appellant had TMJ or a disability of the 
eyes as a result of an injury in service.

Precedent decisions of the Court, cited above, make clear 
that post hoc interpretations of how certain facts were 
evaluated in a prior final rating decision cannot form a 
basis for a valid claim of clear and unmistakable error.  The 
appellant's claim of error in the June 1956 rating decision 
is nothing more than a disagreement as to what his reported 
complaints and clinical findings in service demonstrated.  
Notwithstanding the subsequent grant of service connection 
for TMJ and a right eye disability (diplopia, ptosis and 
enophthalmos), this is not a valid claim of clear and 
unmistakable error.  Crippen, 9 Vet. App. at 421.

It is not claimed or shown that the appellant is competent to 
render a medical diagnosis or opinion, see Espiritu v. 
Derwinski, 1 Vet. App. 492 (1992).  His arguments on appeal 
regarding what the medical findings in service demonstrated 
are no more than lay speculation as to how the RO weighed or 
evaluated the facts before it in June 1956.  As the 
evidentiary record before the RO in 1956 did not reflect a 
chronic disability involving TMJ or the eyes present in 
service or continuity of related symptoms after service, the 
Board cannot now find that the RO committed an "undeniable" 
error of fact.

The appellant's claim is not sustainable on the grounds that 
the RO failed to apply the relevant law and regulations 
extant in June 1956.  As stated above, the law and 
regulations in effect at that time pertinent to service 
connection are substantively unchanged from those currently 
in effect.  Then, as now, statutory provisions regarding 
basic entitlement to disability compensation are codified 
under title 38, United States Code, and the aforementioned 
regulations are codified under title 38, Code of Federal 
Regulations.  Hence, there is no evidence that the RO ignored 
or misapplied relevant law and regulations in effect in 1956.

Although the RO did not specifically cite to any of the 
aforementioned statutory or regulatory provisions, the Board 
notes that not until February 1990 were ROs required to 
include in their decisions "a statement of the reasons for 
the decision" and "a summary of the evidence considered."  
38 U.S.C.A. § 5104(b); see Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2066 
(1989).  The Court has held that silence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider the relevant law, regulations, and 
evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  Consequently, the RO's failure to include a 
discussion of all the pertinent evidence then before it or 
citations to applicable statutory and regulatory provisions 
in its June 1956 rating decision cannot form a basis for a 
valid claim of clear and unmistakable error.
The Board finds that the June 1956 rating decision was not 
fatally flawed factually or legally, was supported by the 
evidence then of record, and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).

Finally, the Board observes that the appellant recently 
submitted a copy of the police report prepared by the 
Lincolnshire Constabulary in October 1954 in connection with 
his ambulance accident in-service.  A copy of this report was 
received by the RO in February 1999.  In the report it was 
indicated that the appellant sustained a "fractured jaw" 
and abrasions.  Although the appellant did not present any 
argument regarding this report, it is reasonable to infer 
that he submitted it to support his claim that he would have 
been service connected for TMJ had the RO obtained this 
report and considered it when the June 1956 rating decision 
was issued, and that the RO's failure to do so is grounds for 
revision of their decision on the basis of clear and 
unmistakable error.  However, setting aside  any analysis of 
the medical competency of the police report to prove the 
veteran fractured his jaw in the accident, the Board finds 
that it is not shown that the RO had direct or constructive 
knowledge of the existence of this police report when its 
decision was issued in June 1956.  Cf. Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Franzen v. Brown, 9 Vet. App. 
235 (1996).  Hence, it is not shown that the RO ignored 
relevant evidence that should have been made part of the 
record when it adjudicated the appellant's claim in June 
1956.


ORDER

The appeal to establish that there was clear and unmistakable 
error in the June 1956 rating decision in not granting 
service connection for TMJ is denied.

The appeal to establish that there was clear and unmistakable 
error in the June 1956 rating decision in not granting 
service connection for an eye disability is denied.




REMAND

While the Board regrets the delay, this case must be remanded 
to ensure full and complete compliance with the Board's remand 
instructions of June 1998, which were issued subject to an 
Order of the Court in May 1997.  Pursuant to the Court's 
Order, the Board instructed the RO to schedule the appellant 
for a VA compensation examination in an effort to determine 
the nature and severity of his service-connected TMJ 
disability.  Specifically, the appellant was to be examined by 
a VA oral surgeon to (1) determine to what degree he could 
open his mouth without pain, (2) comment on whether there was 
any additional limitation of motion due to pain, and if so, 
the degree of such additional limitation, and (3) comment on 
the degree of any limitation of lateral excursion of the jaw 
and whether any such limitation reflected impairment of 
function beyond that associated with the interincisional 
limitation of motion.

The medical findings requested by the Board are critical to 
the adjudication of this case because the issue to be decided 
turns on the degree of impairment caused by the TMJ 
disability.  The Court's Order of May 1997 adopted the 
provisions of a Joint Motion for Remand which found that the 
appellant's TMJ disability was entitled to consideration in 
line with the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995) - whether he had additional disability as a result of 
weakened movement, excess fatigability, incoordination; 
whether there was any additional range of motion loss due to 
any of the aforementioned factors; and, whether there was any 
additional range of motion loss due to pain on use, including 
flare-ups.  Further, the Court-adopted Joint Motion for Remand 
concluded that the appellant's claim was entitled to 
consideration of a separate rating under Esteban v. Brown, 6 
Vet. App. 259 (1994) for limited motion on lateral excursion 
of the jaw under the "Note" to Diagnostic Code 9905.

Pursuant to the Board's remand of June 1998, a VA dental 
examination was conducted in June 1999; however, this 
examination, as well as the examiner's addendum report of July 
1999 did not fully address point (3) cited above, to the 
extent that the examiner did not specifically comment on the 
degree of limitation of lateral excursion of the jaw or 
address whether this limitation reflected any impairment of 
function beyond that associated with the interincisional 
limitation of motion.  The examiner stated that the 
appellant's ability to open his mouth on lateral excursions 
was guarded and limited due to the pain component, but he did 
not provide the degree of limitation or state whether this 
impairment was, in essence, a separate disability apart from 
the impaired interincisional limitation.  The Board notes that 
the examination report of June 1999 specifically instructed 
the examiner to provide the degree of any limitation of motion 
on lateral excursion under Category C, subpart 3.  The 
limitation of motion on interincisional range of motion was 
provided (22 mm) but no findings were reported with respect to 
lateral excursion.  Well-settled case law holds that VA cannot 
rely on an absence of medical evidence or unsubstantiated 
medical conclusions to deny a claim.  See Williams v. Brown, 4 
Vet. App. 270 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has emphatically stated that the Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits, 
see 38 U.S.C.A. § 7104(a).  Remand instructions to the RO in 
an appealed case are neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, full 
compliance with the Board's remand of June 1998 [Instruction 
#2, pg. 4] must be accomplished by the RO before final 
appellate review by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must schedule the appellant 
for a VA dental examination to determine 
the nature and extent of impairment 
caused by his TMJ disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining oral surgeon in conjunction 
with the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability 
should be conducted.  All pertinent 
symptoms and medical findings should be 
reported in detail.  The examiner should 
be specifically provide opinions on the 
following: (1) To what degree can the 
appellant open his mouth without pain? 
(2) Is there was any additional 
limitation of motion due to pain, and if 
so, what is the degree of such additional 
limitation? (3) What is the degree of any 
limitation of lateral excursion of the 
jaw and does this limitation reflect any 
impairment of function beyond that 
associated with the interincisional 
limitation of motion?  With respect to 
(3), the oral surgeon is specifically 
requested to comment on whether any 
limitation of lateral excursion 
represents a separate disability from the 
impaired interincisonal limitation.

The examination report must cover any 
weakened movement, including against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use and provide an opinion 
as to how these factors result in any 
additional functional loss based on 
limitation of motion and/or other 
function.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development is completed.  The RO must 
then readjudicate the issue of whether 
appellant's TMJ disability warrants an 
increased rating.  The RO should consider 
whether the claim warrants referral for 
extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  The RO should 
furnish the appellant and his 
representative an appropriate 
supplemental statement of the case if the 
benefit sought remains denied.

3.  In addition, the RO must adjudicate 
the issue of entitlement to an earlier 
effective date for a compensable rating 
for residuals of right zygoma and right 
orbit fractures on the specific grounds 
of an allegation of clear and 
unmistakable error in the June 1956 
rating decision that assigned a 
noncompensable rating for this 
disability.  As this claim has never been 
formally addressed, notice of the 
decision, to include notice of appellate 
rights, should be furnished in accordance 
with established procedures.  If this 
claim is denied but no notice of 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



